Citation Nr: 1144547	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period from January 29, 2007, through April 2, 2007.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD, from April 3, 2007.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability, for the period from January 29, 2007 to May 10, 2010.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 10 percent evaluation for it, effective January 29, 2007.  A July 2008 Decision Review Officer decision increased the initial rating for PTSD to 30 percent, effective January 29, 2007.  The Veteran continues to disagree with the assigned rating.  

This case was previously before the Board in August 2010, at which time it was remanded in order to afford the Veteran the opportunity to testify at a hearing before a Veterans Law Judge.  That hearing was conducted by the undersigned in September 2011, and the case is again before the Board for appellate consideration.

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, from April 3, 2007 and entitlement to a total rating based on individual unemployability due to service-connected disability prior to May 10, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

For the period from January 29, 2007, through April 2, 2007, the Veteran's PTSD was manifested by nightmares and anxiety, but there was no evidence of impaired memory or judgment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD for the period from January 29, 2007, through April 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated March 2007, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  In addition, the letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the September 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below. 

By a letter dated in May 2008, the Veteran was provided with notice of the information required for an increased rating.  This letter also set forth the relevant diagnostic code for rating PTSD, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for PTSD.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes a VA examination report and the Veteran's testimony at a hearing before the undersigned.

As noted, a VA clinical examination with respect to the issue on appeal has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue was obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran asserts a higher rating is warranted for PTSD.  On VA psychiatric examination on April 2, 2007, the Veteran related he was estranged from two of his four children, but he maintained contact with the children from his current marriage, as well as with all three of his siblings.  He became tearful when describing an in-service stressor, and reported guilt over the death of one soldier.  He claimed he continued to have intrusive distressing recollections of the events in Vietnam.  He stated he continued to have distressing dreams that occurred on a daily basis.  The Veteran reported he had fragmented sleep and stated he found he checked the doors and locks of his home ritualistically and compulsively.  He felt detached and estranged from others and said he only had one male friend.  He had difficulty managing feelings of anger and guilt.  He tended to displace his anger on his loved ones.  He had difficulty with concentration, hypervigilance and reported an exaggerated startle response.  

The examiner noted there did not appear to be any variations between the current clinical observation of the Veteran and his self-reporting.  The Veteran related a history of alcohol addiction, and said he had been drinking daily over the previous 30 days.  He stated his use of alcohol has been triggered by memories of Vietnam as well as marital stress associated with his wife's declining medical condition.  He noted he had one psychiatric contact and was placed on medication for six to eight months, but he stopped taking it because of the way it made him feel.  He added he was significantly depressed related to his experiences from Vietnam and this was reactivated by media coverage of Iraq and his wife's illness.  The Veteran denied suicidal or homicidal ideation.  He complained of memory and concentration problems, feelings of impatience and insomnia.  He also referred to persistent anxiety and said he was particularly fatigued after meals.  He reported nightmares, but denied psychotic symptomatology such as delusions, paranoia and hallucinations.  

On mental status evaluation, the Veteran appeared oriented times three.  He could name four recent presidents quite readily and recall three out of three objects after five minutes.  His concentration was excellent.  Insight appeared very good, as were his formal operational judgment and problem-solving skills.  During a typical day, he got out of bed at 6:00 a.m., after being up persistently through the night.  He then watched some television, spoke with a friend and waited for his wife to get up and attend to her personal and healthcare needs.  He prepared food and did the grocery shopping.  He also spent time on the computer doing various job searches and sent out resumes.  In addition, he did a number of errands, including house cleaning, taking out the garbage and lawn care.  He could not articulate any hobbies, but stated his goals for the future were to find a job and continue to care for his wife.

The Veteran presented as a cooperative, alert individual.  He was satisfactorily groomed in appearance and sat with a composed facial expression during the encounter.  Motor activity appeared to be grossly within normal limits.  His speech was spontaneous and progressed unremarkably.  His mood was composed at times and anxious at other times, although it was always appropriate to the content of the discussion.  His perception appeared normal.  He was alert and oriented to time, place and person.  His memory appeared largely unimpaired.  The Veteran's general knowledge appeared consistent with his education.  Insight and judgment appeared to be good.  Suicidal risk appeared low.  The diagnoses were combat-related PTSD with underlying depression, and alcohol dependence.  The Global Assessment of Functioning score was 60.

The findings summarized above support the 30 percent evaluation that has been assigned for the period from January 29, 2007, through April 2, 2007.  There is no basis, however, for a higher rating.  As noted above, in order to assign a 50 percent rating, the record must establish manifestations of the service-connected disability comparable to more than one panic attack per week, memory impairment, impaired judgment and/or mood disturbance.  The April 2007 examination demonstrated he was fully oriented.  Although he reported memory problems, the examiner specifically indicated no impairment was found.  He was anxious at times, but no perceptual abnormalities were identified.  His insight and judgment were described as good, and his mood was clinically noted as always appropriate to the content of the discussion.

The evidence supporting the Veteran's claim consists of his statements regarding the severity of PTSD.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as nightmares and hypervigilance, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected PTSD warrants an initial evaluation in excess of 30 percent for the period from January 29, 2007, through April 2, 2007.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his PTSD.  Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 30 percent for the service-connected PTSD for the period from January 29, 2007, through April 2, 2007.  

Additional considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for the period from January 29, 2007 through April 2, 2007 is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial evaluation in excess of 30 percent for PTSD for the period from January 29, 2007, through April 2, 2007 is denied.


REMAND

The Veteran asserts an initial evaluation in excess of 30 percent is warranted from April 3, 2007.  

Records from the Veteran's employer disclose he was reprimanded in January 2008 for failure to follow procedure.  It was indicated he had been continually informed by management of the critical importance of performing ladle inspections.  The Veteran signed this document, but objected to the letter remaining in his personnel file for three years.  It was noted in June 2008 that the Veteran was voluntarily quitting and terminating his employment with the same company.

The Veteran's daughter wrote in August 2011 that the Veteran's behavior had not been normal.  She related he snapped a lot.  She noted the smallest thing would prompt a verbal outburst.  She asserted he never slept and was mostly up all night.  She added his attention to personal hygiene was marginal at best.  She claimed he was always anxious about something bad happening, and that he was extremely security conscious, constantly checking windows and doors.  She maintained he lived in another world due to his vivid thoughts about Vietnam.  She asserted her father's odd behavior explained why he had no friends.  She said he was a loner who stayed in the house, and that his isolation had escalated since his wife died in August 2007.

In September 2011, J.R.P. noted he had known the Veteran for years and used to live with him.  He stated the Veteran was very hyperalert and the smallest thing brought out the warrior in him.  He added the Veteran had a quick temper, and noted he got into an altercation with him three to four years earlier and the Veteran wanted to fight.  This caused Mr. P. to move out of the Veteran's house.

The Veteran testified at his hearing before the undersigned that while he has thought about suicide, he did not tell the VA examiner because he did not want to make himself 'a nut" or be locked in a hospital.  He claimed he had nightmares about three times a week.  He also testified received medication from his physician.  He asserted he just calls up and obtains a refill.  

The Court has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most recent VA psychiatric examination was conducted in April 2007, and the Veteran has asserted his condition has increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.

By a rating action dated in January 2011, the RO granted the Veteran's claim for a total rating based on individual unemployability due to service-connected disability (TDIU), effective May 10, 2010, the date of receipt of his TDIU claim.  

If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability, to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the assertions made by the Veteran and his attorney at the September 2011 hearing, pursuant to the notice of disagreement for a higher initial rating, from January 29, 2007, for PTSD raise the issue of whether he is entitled to a TDIU at any time during the period from January 29, 2007 to May 10, 2010.  As the RO has not yet adjudicated this claim, it must be remanded for such to the AOJ for consideration.  See Rice, 22 Vet. App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for PTSD since April 3, 2007.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA psychiatric examination to determine the nature and severity of the manifestations of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The psychiatrist should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and adjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, from April 3, 2007.  If the benefit sought is not granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

4.  Adjudicate the claim for a total rating based on individual unemployability due to service-connected disability for the period from January 29, 2007 to May 10, 2010.  If the Veteran submits a timely notice of disagreement, the RO should issue a statement of the case.  If the Veteran then submits a timely substantive appeal, the TDIU issue should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


